418 F.2d 1093
72 L.R.R.M. (BNA) 2991
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LEVITZ FURNITURE CO., Inc., Respondent.
No. 27833 Summary Calendar.
United States Court of Appeals Fifth Circuit.
Dec. 4, 1969.

Marcel Mallet-Prevost, Asst. Gen. Counsel, N.L.R.B., Washington, D.C., Harold A. Boire, Tampa, Fla., Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Allison W. Brown, Jr., Vivian Asplund, Attys., N.L.R.B., for appellant.
W. Reynolds Allen, Glenn L. Greene, Jr., Miami, Fla., for respondent.
Before THORNBERRY, MORGAN and CARSWELL, Circuit Judges.
PER CURIAM:


1
Pursuant to Rule 18 of the Rules of this Court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in writing.  See Murphy v. Homa Well Service, 5 Cir., 1969,409 F.2d 804, Part I; and Huth v. Southern Pacific Company, 5 Cir., 1969,417 F.2d 526 Part I.


2
This case is before the Court upon the application of the National Labor Relations Board pursuant to Section 10(e) of the National Labor Relations Act, for enforcement of its order, issued against Levitz Furniture Company, Inc., of Miami, on June 31, 1968.  The Board found that the Company violated Section 8(a)(5) and (1) of the Act by refusing to bargain with the Freight Drivers, Warehousemen and Helpers, Local Union No. 390.  This was the Union which had been certified by the Board.


3
The Company has chosen not to file briefs in this court and has decided to comply with the order of the National Labor Relations Board.  The Board is unwilling to dismiss its petition for enforcement, due to some mechanical problems and the lapse of time involved in the Company's complying with the order.


4
A review of the record reveals that enforcement of the order should be granted.


5
Enforced.